Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-27-2005

USA v. Rodriguez
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-1801




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Rodriguez" (2005). 2005 Decisions. Paper 49.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/49


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
             UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                  October 18, 2005


                                            No. 04-1801

                                      United States of America
                                                 vs.
                                     Miguel Rodriguez, Appellant
                        (District of New Jersey Criminal No. 01-cr-00021-5)


PRESENT: ROTH, McKEE and FISHER, Circuit Judges.

              Letter dated 10/17/05 from counsel for Appellee, which the Court may wish to
              construe as a motion to amend the opinion.




Answer due 10/31/05                                   Tonya Wyche 267-299-4938
Opinion & Judgment entered 10/14/05                   Case Manager
Mandate due to issue 11/7/05

                                              ORDER

       The foregoing motion to amend the opinion is granted.

                                               By the Court,


                                               /s/ D. Michael Fisher
                                               Circuit Judge
Dated: December 27, 2005
tyw/cc: Mitchell Ignatoff, Esq.
        Mark E. Coyne, Esq.
        George S. Leone, Esq.